Citation Nr: 1446967	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  11-26 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

Entitlement to service connection for a dental condition for compensation purposes, to include as secondary to service-connected larynx cancer with damage to the salivary glands.

REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel
INTRODUCTION

The Veteran served on active duty from July 1958 to May 1967.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision by the RO in Nashville, Tennessee. 

A videoconference hearing was held in June 2014 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

Additional evidence was received from the Veteran in June and July 2014.  As the Veteran has waived initial RO review of this evidence, the Board will consider it.  38 C.F.R. § 20.1304 (2014).

Effective February 29, 2012, VA amended its adjudication regulations regarding service connection of dental conditions for treatment purposes under 38 C.F.R. § 3.381.  See 77 Fed. Reg. 4470 (Jan. 30, 2012) (codified at 38 C.F.R. § 3.381(a) (2014)).  This section identifies some of the circumstances under which dental conditions that may not qualify as disabilities for purposes of VA disability compensation nevertheless may be service connected for purposes of VA dental treatment under 38 U.S.C. § 1712 and 38 C.F.R. § 17.161.  The Board notes, as an initial matter, that a claim for VA dental treatment was already referred by the RO to a VA dental clinic.  See September 2011 statement of the case.  Thus, the appeal before the Board pertains only to the claim for compensation.

There are other issues that are not before the Board.  During the course of the appeal, in rating decisions dated in September 2011 and January 2012, the RO established service connection for cancer of the larynx with damage to the salivary glands, and cervical fibrosis.  Since the Veteran did not appeal the ratings or effective dates assigned in these decisions, these claims are not in dispute.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal for a higher rating and earlier effective date since these are "downstream" issues from his initial claim for service connection).



FINDING OF FACT

The Veteran does not have a disability of the teeth for which service connection can be granted for compensation purposes.


CONCLUSION OF LAW

The criteria for establishing service connection for a disability of the teeth for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.310, 4.150 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).

In this case, the Veteran was provided with a VCAA notice letter in August 2009. The letter advised the Veteran of what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran of how disability ratings and effective dates are assigned, and of the type of evidence that impacts those determinations.  The Veteran was provided all essential notice, had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and to provide a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2014).  In this case, the VA obtained service treatment records (STRs), post-service treatment records, and a VA examination and medical opinion.

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  However, as discussed above, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the June 2014 Board hearing.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process, and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

Service Connection

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran claims secondary service connection for a dental condition.  Specifically, he contends that his lower teeth were extracted as a result of radiation treatment for his service-connected larynx cancer, which damaged the salivary glands, reduced saliva production, and led to a dry mouth and teeth damage.  At his June 2014 Board hearing, his representative also contended that the radiation treatment caused necrosis and damage to his jaw bone, leading to a loss of teeth.

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.  Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

Generally, service trauma is defined as an injury or wound produced by an external physical force during a service member's performance of military duties.  See Nielson v. Shinseki, 607 F.3d 802 (Fed. Cir. 2010). The term dental trauma does not include, for example, the intended effects of treatment by VA.  See VAOPGCPREC 5-97.  Dental trauma does not include intended results of proper medical treatment provided by the military.  See Nielson, supra.

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities, but may be service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.

The Veteran does not allege any dental injury or dental trauma during service, and dental trauma in service is not shown. The Veteran's service treatment records in the file document dental treatment, but fail to document any trauma due to an injury or wound.  

Private medical records demonstrate that in June 2006, the Veteran was diagnosed with carcinoma of the right pyriform sinus and neck, and received radiation treatment.  

An August 2006 note from T.R.N., DDS, reflects that he reviewed a panoramic radiograph of the Veteran's mandible and did not find a pathologic lesion in his jaw bones.  He emphasized that it would be very rare for his recently diagnosed throat cancer to have had any effect on his jaw bones.

By a letter dated in July 2009, A.S., MD, stated that the Veteran received extensive radiation therapy with chemotherapy for treatment of carcinoma of the sinus.  A side effect of this treatment was a loss of salivary gland function, which led to rapid decay of his teeth despite aggressive measures on his part with fluoride treatment and aggressive hygiene.  He said the Veteran now required dental extractions, and to prevent the possibility of osteoradionecrosis, required hyperbaric therapy. 

In April 2009, M.H., DDS, extracted teeth #18, 20-28, and 30.  The postoperative diagnosis was chronic adult periodontal disease.  R.T.N., DDS subsequently provided him with a complete mandibular (lower) denture.

By a letter dated in July 2009, A.S., MD, stated that the Veteran received aggressive radiation therapy with chemotherapy for treatment of head and neck carcinoma, which led to significant damage to his salivary glands.  He said the loss of salivary gland function led to significant tooth decay and tooth deterioration, and that the Veteran's dental problems were a direct result of his cancer treatment.  In June 2014, Dr. S. again stated that the Veteran developed xerostomia (dry mouth), which affected his teeth.

A VA dental examination was conducted in November 2011, and the examiner diagnosed dysphagia, neck scarring, decreased salivation, and hoarseness all secondary to radiation treatment for hypophyaryngeal cancer.  The examiner indicated that residuals of an injury to the pharynx included dryness and loss of mandibular teeth.

A June 2014 private medical record from Dr. K. reflects that the Veteran had a complete lower denture.  He diagnosed xerostomia, consistent with radiation treatment, improved.

The evidence of record is silent for any loss of bone due to trauma or teeth which cannot be restored with a suitable prosthesis. 

Although the Veteran's representative has contended that the Veteran has necrosis or bone damage of his mandible due to radiation treatment, which led to his tooth loss, the Board finds that the Veteran and his representative, as lay persons, are not competent to offer an opinion on a matter clearly requiring medical expertise, such as opining that he had osteoradionecrosis due to radiation treatment that resulted in tooth loss.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

Moreover, their lay statements are in stark contrast to, and outweighed by, all of the competent medical evidence of record, which clearly links the tooth decay and subsequent extractions to his reduced saliva production.  There is no competent evidence of record showing osteoradionecrosis of the mandible.  Therefore, this is not a case in which the Veteran and his representative's lay beliefs alone can serve to establish any association between the claimed disability and his service-connected cancer of the larynx with damage to the salivary glands.

The weight of the competent and credible evidence does not reflect that the Veteran has tooth loss due to loss of substance of the body of maxilla or mandible through disease such as osteomyelitis or osteoradionecrosis of the mandible.  Dr. H. specifically diagnosed chronic periodontal disease in the operative report of the tooth extractions.  There are no statutory or regulatory provisions that might allow the Veteran to establish service connection for compensation purposes for loss of teeth resulting from periodontal disease.  See 38 C.F.R. § 4.150.  
 
Considering the evidence in light of the above, the Board finds that the Veteran does not have a compensable dental disability.  Notably, he has not submitted any competent evidence showing that he suffers from any of the disabilities included under 38 C.F.R. § 4.150.  As he has not been diagnosed with a disability of the teeth for which service connection may be granted, the claim for service connection for a dental condition for compensation purposes must be denied as a matter of law. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  To the extent to which he seeks service connection for outpatient dental treatment, the AOJ has already referred this issue for appropriate action.


ORDER

Service connection for a dental condition for compensation purposes is denied.



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


